DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 12/28/2020, have been reviewed and considered.  Claims 6 and 10 have been amended.  Therefore, claims 1-20 are currently pending wherein claims 1-5 and 17-20 have been previously withdrawn from consideration.  Applicant’s amendment to independent claim 6 is considered sufficient in overcoming the prior art rejections of the previous Office Action.  Accordingly, any remaining arguments are considered moot as not pertaining to the current prior art rejection.  This Office Action is considered a Final Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within lines 12-13 of claim 6, the applicant’s recitation that “the third lens is positioned on a quilting plane of a sewing machine” is considered new matter.  The originally filed disclosure fails to disclose that the third lens is positioned “on” the quilting plane.  Note that the term “on” is defined as “physically in contact with and supported by” (Dictionary.com).  As shown in figure 5B, the third lens (130) is NOT in contact with the sewing plane (206) and the third lens is also not supported by the quilting plane.
All remaining claims are also rejected under 35 U.S.C. 112(a) because each claim is at least dependent form claim 6.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 6, the recitation that “the third lens is positioned on a quilting plane of the sewing machine” is indefinite based of the term “on”.  Note that use of the term “on” is considered new matter as discussed above.  It is unclear if the third lens has to be in direct contact with the quilting plane or just has to be adjacent the quilting plane.  Within applicant’s figure 5B, the third lens (130) is below and adjacent the quilting plane (206), but not directly contacting the quilting plane or supported by the quilting plane.  However, it does appear that the quilt itself contacts a top surface of the third lens (130).   
All remaining claims are also rejected under 35 U.S.C. 102(b) as being dependent from at least claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GYLLING et al. (US 2009/0195649 A1) in view of VERDIERE et al. (US 4,791,481) in view of YANG (US 2009/0180019 A1) and in further view of SCHWEIZER (US 2003/0131773 A1).

 The use of macro lens is old and known in the art in order to provide sharp, highly detailed images of objects at very close distances.  VERDIERE teaches the use of a video camera (3) with a macro lens (7) in order to detect defects in fabric (Figures 1-4).  Note that the camera of GYLLING is for taking close-up images of the quilting material to find defects in the material, particularly within the stitching thereof (para 0038).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the camera module of GYLLING with a camera (i.e. imaging module) with a macro lens, in light of the teachings of VERDIERE, in order to provide a sharp, highly detailed image(s) of the quilting material to easily detect defects thereof.  However, VERDIERE fails to disclose the structure of the macro lens, specifically, the claimed structure of the macro lens being a compound macro lens assembly comprising a first lens, a second lens, a third lens, and a spacer elements as claimed.  
YANG teaches a compound macro lens assembly comprising a first lens (226) having a first magnification, a second lens (227) having a second magnification, additional lenses (232, 233), and a spacer element (231) (Figures 1 and 2).  YANG further teaches the compound macro lens assembly being operably coupled to an exterior of a housing (10, 12) (Figures 1 and 2).  YANG teaches the compound macro lens assembly in order to produce high-magnification at a relatively cheap cost (summary section).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the macro lens of 
Note that GYLLING in view of VERDIERE and in further view of YANG fails to disclose a third lens having no magnification wherein the third lens is positioned on a quilting plane of the sewing machine.  SCHWEIZER teaches a camera module (fig. 2) having a lens (36) with no magnification at an end thereof in order to prevent the accumulation of dust or dirt particles thus protecting the internal camera components (para 0028) (fig. 2).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the compound macro lens assembly of the camera module of GYLLING in view of VERDIERE and in further view of YANG with a lens with no magnification at the end of the camera module (end of 231; figure 2 of YANG), in light of the teachings of SCHWEIZER, in order to prevent the accumulation of dust or dirt particles and protect the internal camera components.  Note that the lens of SCHWEIZER (i.e. “third lens”) would be separated from the second lens (227; YANG) by the spacer element (231; YANG).  As is common in the art, SCHWEIZER further discloses the lens (36) being located on a quilting/sewing plane of a sewing machine and thus is considered fully capable of allowing a portion of a quilt to drag over the lens during construction of the quilt (Fig. 2).  One with ordinary skill in the art can see that having the third lens on the quilting/sewing plane of the sewing machine is beneficial in preventing errors in the detection/capturing of the work material with the camera module.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have positioned the third lens on a 
Regarding claim 8, it is old and known in the art for an imaging module to have a full hd resolution of 1920 pixels by 1080 pixels in order to display a clear detailed image.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the camera module of GYLLING in view of VERDIERE and in further view of YANG with an imaging module having a resolution of 1920 pixels by 1080 pixels in order to provide a clear detailed image in full hd.   
Regarding claim 10, GYLLING discloses a housing configured to selectively adhere to an exterior of a sewing machine as discussed above and within the last six lines of paragraph 0060 of GYLLING.  Note that the use of adhesive or a magnet to selectively adhere a component to a device if considered old and known in the art.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the housing (or bracket thereof) of GYLLING in view of VERDIERE and in further view of YANG with a magnet in order to allow the housing to be easily disconnected, moved to a different location and then reconnected to the sewing machine.    
Regarding claims 11 and 12, it is considered old and known in the art to make a spacer within a compound lens assembly translucent or transparent in order to block unwanted light (note US 2013/0162897 for support).  Frosted acrylic is a common material to achieve a translucent effect.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the spacer element of GYLLING in view of VERDIERE and in further view of YANG of 
Regarding claims 13 and 14, GYLLING discloses a light assembly (90; 190) configured to provide illumination to proximity to the lens wherein the light assembly comprises a plurality of LEDs (90; 190) (Figures 8 and 13).
Regarding claim 15, GYLLING discloses the camera module being configured to be positioned below a quilting plane (Figures 4 and 13).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GYLLING et al. (US 2009/0195649 A1) in view of VERDIERE et al. (US 4,791,481), in view of YANG (US 2009/0180019 A1) in view of SCHWEIZER (US 2003/0131773 A1) and in further view of STOKES (US 2010/0186646 A1).
GYLLING in view of VERDIERE, YANG and SCHWEIZER teaches an imaging module as discussed above.  It appears that the imaging module of GYLLING comprises a CCD sensor.  However, it is old and known in the art that imaging modules comprise one of a CCD or CMOS sensor.  CMOS sensors are known to have lower energy consumption and higher frame rates as compared to a CCD sensor.  STOKES teaches an imaging module similar to that of GYLLING wherein the imaging module can comprise either a CMOS sensor (40) (para 0021) or a CCD sensor (para 0022).  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the imaging module of GYLLING in view of VERDIERE, YANG and SCHWEIZER with a CMOS sensor, in light of the teachings .    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732